Citation Nr: 0215498	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  01-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a ligamentous 
disorder of the left knee, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to August 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent evaluation 
for a status post left knee disorder with degenerative joint 
disease.  By way of a June 2001 rating, a separate 10 percent 
evaluation was assigned for degenerative joint disease of the 
left knee. 

Prior to adjudicating this claim, the Board undertook 
additional development, and the veteran was afforded a VA 
examination in July 2002.  Although the veteran has not been 
afforded an opportunity to comment on the results of this 
examination as provided for by Rule of Practice 903. (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903)), the Board perceives no prejudice in light 
of the below disposition of the veteran's claims.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  The left knee disability is reflected by multiple 
subjective complaints and manifested primarily by clinical 
observations of degenerative joint disease, abnormal movement 
and guarding, with flexion on the left to 72 degrees and 
extension to -27 degrees; marked posterior instability of the 
left knee was also noted.

3.  Resolving all reasonable doubt in favor of the veteran, 
the service-connected left knee disabilities preclude him 
from obtaining and retaining all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a combined 60 percent rating for status 
post left knee surgery, lateral collateral laxity, status 
post tibial osteotomy with degenerative joint disease of the 
left knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.59, 4.68, 4.71a , Diagnostic Code 5257-
5261 (2001); see also new regulations at 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be  codified as 
amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file, 
and there are multiple VA examinations, treatment records, X-
ray reports and numerous private medical records in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claims.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issues on appeal pertain primarily to increased 
evaluations and, in that context, the duty to assist falls 
squarely on the VA, to include affording hearings, obtaining 
identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claims.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claims.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

The Board concludes that given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)  Furthermore, in light of the Board's disposition of 
the veteran's claim for TDIU, the Board can perceive no 
prejudice to the veteran vis-à-vis that claim.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of the evidence 
needed to substantiate his claim, and the Board will proceed 
with appellate disposition on the merits.  

Increased rating - Left Knee

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes (DCs) 5256-5261.  When knee 
disability is rated under one of these diagnostic codes, a 
separate compensable evaluation may be available, under DCs 
5003 or 5010, if there is medical evidence of arthritis.  A 
separate, compensable evaluation may also be available, where 
there is pain/painful motion, under the regulations at 38 
C.F.R. §§ 4.40, 4.45, or 4.59, if the assigned DC does not 
encompass pain.  Because multiple ratings may be available in 
a claim for an increased rating for a knee disability, the 
decision must address consideration of the facts, 
circumstances, and regulations material to availability of 
multiple ratings.  Another point to bear in mind is that the 
combined rating for disabilities of the knee cannot exceed 
60%, which is the rating for an amputation at the knee level, 
were amputation to be performed.  38 C.F.R. § 4.68.

Under Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, a 10 percent disability 
evaluation requires slight impairment of the knee.  A 20 
percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The provisions of 38 C.F.R. § 4.71a, diagnostic code 5010 
provide that traumatic arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  The normal range of motion of the knee 
is set out as 0 degrees of extension to 140 degrees of 
flexion at 38 C.F.R. Part 4, Plate II.

The VA General Counsel held that where, as here, the medical 
evidence shows the veteran has arthritis of the knee and 
where the diagnostic code applicable to his disability is not 
based on limitation of motion, a separate rating for 
limitation of motion may be assigned if there is additional 
disability due to limitation of motion. VAOPGCPREC 23-97 
(O.G.C. Prec. 23- 97).  Specifically, the General Counsel 
stated that "[w]hen a knee disorder is already rated under 
DC 5257, the veteran must also have limitation of motion 
under DC 5260 or DC 5261 in order to obtain a separate rating 
for arthritis.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1999).  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Amputation of a lower extremity at the middle or lower thirds 
of the thigh may be assigned a 60 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Codes 5162.  Amputation of a leg 
with defective stump and thigh amputation recommended or 
amputation not improvable by prosthesis controlled by natural 
knee action may also be assigned a 60 percent evaluation.  It 
bears emphasis that the combined rating for disabilities of 
the knee cannot exceed 60%, which is the rating for an 
amputation at the knee level, were amputation to be 
performed.  38 C.F.R. § 4.68.  

The examiner at the July 2002 examination noted the veteran 
to be 6 foot 1 inch tall and with a weight of 323 pounds.  
The veteran complained of pain, weakness, stiffness, 
swelling, heat, redness, instability, locking fatigability 
and lack of endurance with respect to the left knee.  He 
reported taking Percocet four to five times per day.  The 
examiner noted that during a flare-up, such as when standing 
to urinate, the veteran would experience an additional 25 
percent flare-up.  He used crutches, a brace, cane, 
corrective shoes and a motorized chair that he stayed in all 
the time.  The examiner noted a history of multiple left knee 
surgeries over the years, to include four surgeries since 
1999.  On physical examination, motion stopped when pain 
began.  There was evidence of painful motion, edema, 
effusion, instability, weakness, and tenderness.  There was 
no redness or heat.  Abnormal movement was noted and there 
was guarding of movement.  Flexion on the left was to 72 
degrees with extension to -27 degrees.  Marked posterior 
instability of the left knee was noted.  Ankylosis was noted.  
It was the examiner's opinion that the veteran's obesity 
contributes greatly to his disability.  

At this juncture, the veteran's left knee instability is 
already rated at 30 percent disabling pursuant to DC 5257, 
which is the maximum allowed for knee instability.

Considering the veteran's degenerative joint disease and the 
concomitant impact on the actual results of the veteran's 
left knee range of motion, the evaluation of the veteran's 
flexion demonstrates the absence of a basis for a compensable 
evaluation.  However, in accordance with the evaluation 
criteria, the evaluation for his limitation of extension 
would approximate a 40 percent disability rating for this 
component of the knee disability.   

Considering the constraints established by 38 C.F.R. § 4.68 
and in consideration of the knee instability together with 
the limitation of motion, a combined increased evaluation to 
a 60 percent level is warranted for the veteran's left knee 
disability. 

The Board is also cognizant that the most recent examination 
noted left knee ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could some perform range of motion testing 
of the disabled joint.  As such clearly establishes that 
ankylosis is not present, the criteria set forth in 
Diagnostic Code 5256 pertaining to ankylosis are inapplicable 
and cannot serve as the basis for an increased rating.

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  However, the Board also notes 
that there is no basis for a rating in excess of 60 percent 
based on limitation of motion due to any functional loss as 
the veteran is receiving more than the maximum schedular 
rating for limitation of motion of the knee.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  As the veteran is in receipt 
of an evaluation beyond the maximum schedular evaluation 
under applicable Diagnostic Codes, the factors of DeLuca are 
not for application.

Total Rating

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason 
of service- connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Service connection presently is in effect for a status post 
left knee surgery, lateral collateral laxity, status post 
tibial osteotomy with degenerative joint disease of the left 
knee, evaluated as 60 percent disabling.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75- 
91; 57 Fed. Reg. 2317 (1992).

On the one hand, the only service connected disability 
pertains to one lower extremity.  However, at the July 2002 
VA examination, it was the examiner's opinion that the 
veteran was unable to obtain or maintain substantially 
gainful employment solely as a result of his service-
connected left knee without regard to his age or any other 
non-service connected disorders.  According the benefit of 
the doubt to the veteran, entitlement to the benefit sought 
is granted.


ORDER

Entitlement to a 60 percent disability evaluation for status 
post left knee surgery, lateral collateral laxity, status 
post tibial osteotomy with degenerative joint disease of the 
left knee is granted, subject to the provisions governing the 
award of monetary benefits. 

Entitlement to TDIU is granted, subject to the provisions 
governing the award of monetary benefits.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

